United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Des Moines, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0896
Issued: November 21, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On March 22, 2018 appellant filed a timely appeal from a November 29, 2017 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180 days has
elapsed from the last merit decision dated September 7, 2017, to the filing of this appeal, pursuant
to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board lacks jurisdiction over the merits of this case.2

1
2

5 U.S.C. § 8101 et seq.

The Board notes that following the November 29, 2017 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On July 12, 2017 appellant, then a 57-year-old letter carrier, filed a traumatic injury claim
(Form CA-1) alleging that, on June 27, 2017, he yanked his right shoulder to avoid a wasp that
flew out of a mailbox. He stopped work on June 28, 2017 and returned on July 3, 2017.
In support of his claim, appellant submitted a July 30, 2017 physical therapy referral form
and a June 30, 2017 patient status report form with diagnoses of right rotator cuff tendinitis and
shoulder impingement. He also submitted a supplemental statement dated July 12, 2017
describing the incident.
By letter dated July 27, 2017, the employing establishment controverted the claim. It
contended that the case record lacked factual evidence sufficient to establish that the incident
occurred as alleged and lacked medical evidence sufficient to establish causal relationship between
the alleged incident and appellant’s claimed medical condition.
By development letter dated July 31, 2017, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the type of medical and factual
evidence required to establish his claim. OWCP afforded appellant 30 days to submit the requested
information.
By decision dated September 7, 2017, OWCP denied appellant’s claim, finding that the
evidence of record was insufficient to establish that the June 27, 2017 employment incident
occurred as alleged.
On November 27, 2017 appellant requested reconsideration.
By decision dated November 29, 2017, OWCP denied appellant’s request for
reconsideration as he had not raised any substantive legal question or submitted any new and
relevant evidence with his request.
LEGAL PRECEDENT
Section 8128(a) of FECA vests OWCP with discretionary authority to determine whether
to review an award for or against compensation. The Secretary of Labor may review an award for
or against compensation at any time on his own motion or on application.3
To require OWCP to reopen a case for merit review pursuant to FECA, the claimant must
provide evidence or an argument that: (1) shows that OWCP erroneously applied or interpreted a
3
5 U.S.C. § 8128(a); see also V.P., Docket No. 17-1287 (issued October 10, 2017); D.L., Docket No. 09-1549
(issued February 23, 2010); W.C., 59 ECAB 372 (2008).

2

specific point of law; (2) advances a relevant legal argument not previously considered by OWCP;
or (3) constitutes relevant and pertinent new evidence not previously considered by OWCP.4
A request for reconsideration must be received by OWCP within one year of the date of
OWCP’s decision for which review is sought.5 If OWCP chooses to grant reconsideration, it
reopens and reviews the case on its merits.6 If the request is timely, but fails to meet at least one
of the requirements for reconsideration, OWCP will deny the request for reconsideration without
reopening the case for review on the merits.7
ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
Appellant filed a timely request for reconsideration. However, he did not show that OWCP
erroneously applied or interpreted a specific point of law nor did he advance a relevant legal
argument not previously considered by OWCP. Consequently, appellant was not entitled to a
review of the merits based on the first and second above-noted requirements under 20 C.F.R.
§ 10.606(b)(3).
With regard to the third requirement, OWCP did not receive additional evidence with
appellant’s form requesting reconsideration. Accordingly, the Board finds that appellant has not
submitted relevant and pertinent new evidence not previously considered by OWCP.
The Board finds, therefore, that appellant has not met any of the regulatory requirements
under section 10.606(b)(3) and OWCP properly declined his request for reconsideration of the
merits of his claim under 5 U.S.C. § 8128(a).8
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim, pursuant to 5 U.S.C. § 8128(a).

4

20 C.F.R. § 10.606(b)(3); see also L.G., Docket No. 09-1517 (issued March 3, 2010); C.N., Docket No. 08-1569
(issued December 9, 2008).
5

Id. at § 10.607(a).

6

Id. at § 10.608(a); see also M.S., 59 ECAB 231 (2007).

7

Id. at § 10.608(b); E.R., Docket No. 09-1655 (issued March 18, 2010).

8
D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E., 58
ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

3

ORDER
IT IS HEREBY ORDERED THAT the decision dated November 29, 2017 of the Office
of Workers’ Compensation Programs is affirmed.
Issued: November 21, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

4

